Citation Nr: 1108888	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  09-31 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for the Veteran's service-connected bilateral hearing loss.

2.  Entitlement to a compensable rating for the Veteran's service-connected pseudofolliculitis barbae.

3.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a blood clot of the brain with headaches, status post subdural hematoma.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to May 1969, and from September 1972 to October 1974.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the above claims.  

In support of his claims, the Veteran testified at the RO's office in Nashville, Tennessee (videoconference hearing) held before the undersigned Acting Veterans Law Judge in May 2010.  A transcript of the hearing is currently of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claims can be properly adjudicated.  

First, at his May 2010 Board hearing, the Veteran testified that post-service he was treated by two private physicians for various pertinent complaints.  Therefore, these recent private medical records should be obtained and added to the claims file.

Second, the most recent treatment records from the Memphis, Tennessee, VA Medical Center (VAMC) are dated from December 2008.  All pertinent treatment records since this date should be obtained and added to the claims file.

Next, the Veteran's last VA medical examinations to assess the current severity of his service-connected bilateral hearing loss and service-connected pseudofolliculitis barbae were in June 2007.  At his May 2010 Board hearing, the Veteran testified that these disabilities had worsened since his last VA examinations.  Thus, the Board finds that the June 2007 examinations are inadequate to assess the Veteran's current levels of severity, since these examinations are over three years old.  New VA examinations are required to assess the current levels of severity of the Veteran's service-connected bilateral hearing loss and service-connected pseudofolliculitis barbae.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of a claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). See also, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Finally, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the evaluation.  At present there is no indication of the functional effects the Veteran experiences as a result of his service-connected bilateral hearing loss - including, for example, in his day-to-day activity and civilian occupation.  The remanded VA examination must comply with this current case law.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran whether he has been treated by any private providers for the disabilities currently on appeal, obtain a list of those providers, and obtain any available records.  Specifically, the RO/AMC should attempt to obtain the records from Dr. Pakarrular in Memphis, Tennessee, and from Dr. Walter Strader in Memphis, Tennessee.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Obtain all pertinent VA outpatient treatment records from the Memphis, Tennessee, VAMC since December 2008 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Provide a VA audiological examination to the Veteran in order to evaluate the severity of his service-connected bilateral hearing loss.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of all the applicable diagnostic codes, particularly Diagnostic Code 6100.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

In addition to objective test results, the examiner should fully describe the functional effects caused by the Veteran's service-connected bilateral hearing loss in the final report of the evaluation, including specifically the effect of the Veteran's hearing disability on his ability to communicate via the telephone and the impact of this on his employability and civilian occupation.  In addition, the examiner should address whether, and to what extent, the Veteran's service-connected bilateral hearing loss decreases his ability to communicate effectively with other people.  In addressing the functional effects of the hearing loss on the occupational functioning generally, the examiner should consider the Veteran's employment history, educational background, and day-to-day functioning in relation to his bilateral hearing loss.  In forming the opinion, the examiner should disregard both the age and any nonservice-connected disabilities of the Veteran.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file must be made available to the examiner.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of his failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

4.  Provide a VA skin examination to the Veteran in order to evaluate the severity of his service-connected pseudofolliculitis barbae.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of all the applicable diagnostic codes, particularly Diagnostic Code 7806 (regulations in effect prior to October 23, 2008).  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of his failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case, and afford the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


